Citation Nr: 1208611	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) prior to February 15, 2006. 

2. Entitlement to an evaluation in excess of 50 percent for the Veteran's service-connected PTSD from February 15, 2006. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to September 1966.  He served in the Republic of Vietnam beginning in March 1966.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from RO rating decisions. 

In a rating decision in October 1999, the RO denied entitlement to a TDIU rating.  The Veteran submitted a Notice of Disagreement (NOD) and a Substantive Appeal, but in May 2003, the RO notified the Veteran that the Substantive Appeal was not timely filed.  The issue of timely filing was thereupon developed as an issue on appeal before the Board. 

In April 2005, the RO issued a rating decision continuing the current 30 percent evaluation for the service-connected PTSD; in May 2006, the RO issued a rating decision that denied the claim for a TDIU rating. 

In May 2007, during the course of the appeal, the RO issued a rating decision increasing the evaluation for the service-connected PTSD to 50 percent, effective on January 27, 2007.  

In an October 2008 decision, the Board assigned an increased rating of 50 percent for the service-connected PTSD, prior to February 15, 2006, but denied any further increase including on the basis of entitlement to a TDIU rating.  

In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating and remanding these issues for further development.  

The Board remanded the case to the RO in August 2010 for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, the Board finds that further development is required in this case.  Specifically, additional correspondence dated in late January 2012 from the Veteran was received at the Board.  In the communication, the Veteran requested a deferral in the handling of the issue of a TDIU rating, because of a pending claim at the RO referable to the issue of service connection for ischemic heart disease.  

In that correspondence, the Veteran also indicated that he felt that all of his issues on appeal were inextricably intertwined with the issue currently being adjudicated at the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As such, and mindful of the Veteran's wishes, the Board is compelled in light of due process concerns to return the case to the RO for appropriate action.

Accordingly, the case is REMANDED to the RO for the following action:  

After completing any indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


